Title: From James Madison to Albert Gallatin, 6 May 1802
From: Madison, James
To: Gallatin, Albert


SirDepartment of State 6th. May 1802
I request that under Warrants on the appropriations mentioned in the enclosed estimate the sums therein stated may be placed in the hands of Bird Savage & Bird in London—they to be charged with the same in the Books of the Treasury. I am very respectfully &ca.
James Madison.
 
[Enclosure]

Estimate for Six Months

Diplomatic
{
Salary of the Minister @ 9000.
4.500   

Do. of his Secretary " 1350
675   

Contingent say
900   

British Treaty
{
Salary of 2 Commissioners under the 7th.



Article of the Treaty @ £1500 stg.
6.666.67

half the Salary of the 5th Commissioner
1.666.66

Their Contingencies say
2.666.67

Compensation to 2. Agents @ 2.500.
2.500.—

Relief of seamen
{
Salary of the Agent for the relief of seamen
1.500.—

Expences of Do. say
1.800.—

Prosecution of claims in prize causes
{
Payment to Proctors say
25.000   



$47,875   
 

   
   Letterbook copy and copy of enclosure (DNA: RG 59, DL, vol. 14).


